MEMORANDUM **
Clementina Quiroz-De Bozada appeals following her conviction by conditional guilty plea to two counts of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Quiroz-De Bozada contends that her indictment must be dismissed, because sections 952 and 960 are unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) *508and United States v. Nordby, 225 F.3d 1053, 1058-59 (9th Cir.2000). This contention is foreclosed by our decisions in United States v. Buckland, 289 F.3d 558, 568 (9th Cir.2002) (en banc) (overruling Nordby’ s conclusion that Congress committed drug quantity to the sentencing judge to decide by a preponderance of the evidence), cert. denied, — U.S. -, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002); United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (rejecting constitutional challenge to section 952 in light of Buckland); and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir. 2002) (concluding that Apprendi does not render section 960 facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.